Title: To Benjamin Franklin from Jonathan Belcher, 25 November 1751
From: Belcher, Jonathan
To: Franklin, Benjamin


Sir
Eliz: Town (NJ) Novr. 25: 1751
I am obliged to you for yours of the 21: present and for your good Care of my Packets sent to London and that the Electrical Apparatus shall be sent forward as I have requested.
I thank you Sir, for Mr. Peters’ ingenious Sermon upon the Education of Youth which I have re’d with much pleasure, the Christian, the Divine and the Polite Gentleman being coucht thro’ the whole discourse in an easy handsome manner. Pray give him my best Compliments and thanks for Communicating this discourse to the publick which I think will stimulate the present and future generations to Countenance and Encourage Religion and Learning.
I also thank you Sir for your Idea of the English School so well and Justly Calculated for the Service of your Accademy and which I am sure the Honourable The Trustees will gratefully acknowledge.
I heartily wish your publick Schools may greatly flourish as a substantial basis of prosperity and happiness of Mankind now and of their posterity unborn. I remain Sir Your ready Friend and Servant.
I shou’d be glad your Gazette might be duly sent me hither.
Mr. Franklin (post)
